Citation Nr: 0624461	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable evaluation for 
service-connected sickle cell disease.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO, by which the 
RO granted service connection for sickle cell disease and 
denied service connection for hypertension.  Regarding the 
former, the veteran is contesting the initial zero percent 
evaluation assigned.  


FINDINGS OF FACT

1.  Hypertension is shown to be related to the veteran's 
active duty service.

2.  The veteran's service-connected sickle cell disease is 
manifested by no more than sickle cell trait without sickle 
cell crisis.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of zero percent for the veteran's 
service-connected sickle cell disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.27, 4.117, Diagnostic Code 7799-7714 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in October 2002 and July 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify and provide any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below regarding the increased 
rating issue, as an effective date will not be assigned.  
Regarding the hypertension claim, the veteran is not 
prejudiced by the Board's actions herein, because he will 
have ample opportunity to contest any disability rating or 
effective date assigned by the RO.  In any event, the Board 
notes that the veteran would be greatly prejudiced if the 
Board were to remand this case for corrective VCAA notice in 
light of Dingess/Hartman, as such action might result in a 
delay in the receipt of benefits.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The veteran was also 
afforded a VA medical examination in furtherance of his 
claims as mandated by VCAA.  The Board notes that the veteran 
has identified no further evidence that he wished to submit 
or that he wanted VA to obtain for him.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On enlistment, no hypertension was noted.  Indeed, the 
veteran's blood pressure was 120/68.  On separation, mild 
hypertension was noted.  

On October 2002 fee-basis medical examination, hypertension 
was diagnosed based on the veteran's medical history and the 
current medical examination.  The examiner did not provide an 
opinion regarding the etiology of the veteran's high blood 
pressure.

Despite the lack of medical opinion regarding the origins of 
the veteran's hypertension, the Board concludes that service 
connection for hypertension is warranted.  Hypertension was 
not shown on enlistment but was evident on separation from 
service.  Hypertension is, by regulation, a chronic 
disability.  See  38 C.F.R. §§ 3.307, 3.309.  It follows that 
currently manifest hypertension likely had its onset in 
service.  Service connection for hypertension on a direct 
basis, therefore, is warranted.  38 C.F.R. § 3.303.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected sickle cell disease has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7799-7714.  38 C.F.R. §§ 4.20, 4.27, 
4.117.  

Diagnostic Code 7714 pertains to sickle cell anemia.  Under 
its provisions, a 10 percent evaluation is warranted for 
asymptomatic established cases in remission but with 
identifiable organ impairment.  A 30 percent rating is 
warranted following repeated hemolytic sickling crises with 
continuing impairment of health.  A 60 percent rating is 
warranted when there are painful crises several times a year 
or with symptoms precluding other than light manual labor.  A 
100 percent rating is warranted with repeated painful crises, 
occurring in skin, joints, bones or any major organs caused 
by hemolysis and sickling of red blood cells with anemia, 
thrombosis and infarction, with symptoms precluding even 
light manual labor.  38 C.F.R. § 4.117, Diagnostic Code 7714.

VA regulations note that sickle cell trait alone, without a 
history of directly attributable pathological findings, is 
not a ratable disability, and that cases of symptomatic 
sickle cell trait are to be forwarded to the Director, 
Compensation and Pension Service for consideration.  Id.

On October 2002 fee-basis medical examination, the veteran 
reported lightheadedness, weakness, and shortness of breath 
once or twice a year.  These symptoms lasted approximately 
one week.  The veteran was not on medication for sickle cell 
disease.  The examiner diagnosed sickle cell trait by history 
and indicated that the veteran was not currently in sickle 
cell crisis.  The examiner explained that the most important 
complication of sickle cell disease was avascular necrosis of 
the femoral head.  The veteran voiced no complaints regarding 
the hips and walked without difficulty.  Thus, the examiner 
indicated that this complaint had not arisen.  In a February 
2003 addendum, the examiner indicated a final diagnosis of 
sickle cell disease.  

A December 2003 ultrasound study revealed an unremarkable 
liver, right kidney, gallbladder, and pancreas.  The record 
reveals no complications due to sickle cell disease.

The veteran's service-connected disorder appears to be mostly 
asymptomatic, and there is no demonstrable organ impairment.  
The veteran, therefore, does not meet the criteria for a 10 
percent evaluation, and an increased rating is denied.  Id.  
In such situation, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.31 (where the schedule does not provide for a 
noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for hypertension is granted.

A compensable initial evaluation for service-connected sickle 
cell disease is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


